DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. TW 616903 U (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the table below presents a comparison between the claim limitations of the instant application with corresponding claim limitations of the reference Taiwan application.  The bold-faced type identifies claim limitation language which is common to both the instant application and the reference Taiwan application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application:  TW 616903 U
Instant Claim
1. An image capturing device includes: 
a device housing; 
a lens module, pivotally connected to the device housing, so as to be suitable for rotating between a first lens position and a second lens position; 
a limit unit arranged on the device casing; and 
a locking unit arranged on the device casing, the locking unit being adapted to move between a locked position and an unlocked position; 
when the locking unit is in the locked position, the locking unit abuts against the limiting unit to restrict the rotation of the lens module.
1. An image capturing device, comprising:
a device housing, having an insertion slot;
a lens module, pivoting on the device housing, wherein relative to the device housing, the lens module is adapted to be rotated between a first module orientation and a second module orientation;
a restriction unit, disposed in the device housing; and
a latch, passing through the insertion slot of the device housing, wherein the latch is adapted to be moved between a first latch position and a second latch  position, and when the latch is in the first latch position, the latch sufficiently pushes the restriction unit, and the restriction unit presses the lens module to restrict the rotation of the lens module, and when the latch  is in the second latch position, the pressure from the latch applied to the  restriction unit is decreased, and the lens module is capable of being rotated relative to the device housing.



Allowable Subject Matter

Claims 2 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 2, and claims 3 - 10 which depend therefrom, the prior art made of record neither shows nor suggests the  image capturing device, wherein the lens module is rotated between the first module orientation and the second module orientation around a rotational axis, the latch is shifted between the first latch position and the second latch position along a sliding axis, and the sliding axis is parallel to the rotational axis.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF